DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 5/20/2021 is acknowledged and has been considered.

Drawings
The drawings submitted 8/29/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "base frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ebner et al. (U.S. Patent 7,527,223).

In regards to claim 1, Ebner et al (henceforth referred to as Ebner) disclose a support bracket for holding interior components of a vehicle.  Ebner teaches multiple embodiments of “panel attachment system” brackets in an aircraft (figure 7), the support bracket comprising:
a base plate (item 204 of figure 7); and
a separate add-on module (item 208);
wherein the base plate comprises a flat attachment face for fixedly bonding the base plate to a vehicle structure, and a module face opposed thereto for receiving the add-on module.  As illustrated in figure 7, the base plate (item 204) has a flat top and bottom 
wherein the add-on module comprises an engagement face and an outer face opposed thereto.  The “add-on” component (item 208) of Ebner includes the two opposed faces;
wherein the base plate comprises a first engagement device arranged on the module face, and the add-on module comprises a second engagement device on the engagement face.  The add-on component and the base plate include engaging devices that interact to connect the components;
wherein the first engagement device and the second engagement device are configured for conducting a form-fit engagement (see figure 6); and
wherein the add-on module comprises a holding section for holding the interior component.  At the opposite end of the add-on component of Ebner, an attachment portion engages with an interior portion of the aircraft (“frame attachment section”, item 206).

In regards to claim 2, Ebner discloses that a support frame is arranged on the outer face of the base frame facing away from the second engagement device; and
the holding section is arranged on or at a distal end of the support frame.  As illustrated in figure 7, a supporting frame structure projects out from the base of the add-on component with the “holding section” at the opposite end.

In regards to claim 3, Ebner discloses that the support frame comprises two legs arranged at a distance to each other on and extending away from the base frame; and


In regards to claim 4, Ebner discloses that one of the first engagement device and the second engagement device has an elongate recess, and the other one of the first engagement device and the second engagement device has an elongate projection that conforms the elongate recess.  As shown in figure 7, the first and second engagement devices includes the claimed elongated recess and elongate projection; and
the first engagement device and the second engagement device are configured to conduct a sliding motion parallel to the base plate from an insertion position to an end position to reach the form-fit engagement.  The two components engage each other in a sliding motion.

In regards to claim 5, Ebner discloses that the first engagement device and the second engagement device latch into each other when reaching the end position of the sliding motion.  The elongate projection slides into a narrower slot to “latch” into the elongate recess.

In regards to claim 6, Ebner discloses that the first engagement device has a recess perpendicular to the base plate and corresponding to the second engagement 
the second engagement device is configured to latch into the first engagement device when inserted into the recess and reaching an inner end of the recess.  As depicted, the two components engage each other in the claimed manner.

In regards to claim 7, Ebner disclose the first engagement device has at least one latching cut-out arranged in or above the base plate.  The base of Ebner includes a “cut-out” portion that secures the second engagement device (see configuration of slot in figures), and
the second engagement device has at least one latching clip configured to latch into the corresponding latching recess to firmly hold the add-on module.  The second engagement device includes a post with a flange to “latch into” the recess of the first engagement device.

In regards to claim 8, Ebner discloses that the first engagement device comprises a set of webs arranged perpendicularly on the module face and enclosing the recess.  Ebner teaches multiple embodiments including an version with a slot having raised “walls” surrounding its recess as depicted in figures 2a/2b/4a/5a.

In regards to claim 9, Ebner discloses that at least one of the base plate and the add-on module comprises a plastics material.  Ebner teaches that the attachment system may be fabricated from structural plastic (col. 3, lines 46-60).

In regards to claim 10, Ebner discloses a method for placing the support bracket of claim 1 onto a vehicle structure for holding an interior component of a vehicle, comprising the steps of:
bonding the flat attachment face of the base plate to the vehicle structure in a material bonding manner.  Ebner teaches multiple embodiments with some disclosing bonding the back of the base plate to an aircraft panel (col. 3, lines 14-60);
inserting the second engagement device of the add-on module into the first engagement device.  Ebner illustrated insertion of the “add-on” device into slots in/on the base plate; and
engaging the first engagement device and the second engagement device.  Ebner teaches attaching the device to an interior of an aircraft in the manner claimed.

In regards to claim 11, Ebner discloses that the bonding comprises the irreversible bonding of the attachment face.  Ebner teaches bonding the base plate to an aircraft panel (col. 3, lines 14-30).

In regards to claim 12, Ebner discloses that the engaging comprises moving the second engagement device from an insertion position into an engagement position in 

In regards to claim 13, Ebner discloses a vehicle (aircraft) comprising:
a vehicle body having a structure.  Ebner teaches an aircraft with a fuselage structure;
wherein at least one base plate of a support bracket according to claim 1 is bonded to an interior side of the structure for receiving an add-on module.  Ebner teaches attachment of the device of claim 1 in/on the interior of an aircraft.

In regards to claim 14, Ebner discloses that the structure comprises a skin.  The panels described in Ebner constitute a skin.

In regards to claim 15, Ebner fails to explicitly disclose that the structure comprises a fiber reinforced plastics material having a matrix, into which reinforcement fibers are integrated.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the structure disclosed in Ebner from various materials common in the aerospace field including fiber reinforced plastics, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
; and
the base plate is integrated into the structure.  The base plate of the Ebner device is integrated into the aircraft structure as it is bonded.

Summary/Conclusion
Claims 1-15 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641